Citation Nr: 0405672	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  01-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include an adjustment disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) that denied, in 
pertinent part, service connection for an acquired 
psychiatric disability to include an adjustment disorder.  

In July 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in this case.  Thereafter, the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  For various reasons, this development was not 
accomplished and will be addressed in this remand.  

The Board issued a remand in May 2003 addressing the 
veteran's request for a personal hearing before a member of 
the Board, and in July 2003, a hearing was held before the 
undersigned Veterans Law Judge (VLJ).  The veteran has 
represented himself throughout this appeal.

The issue of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability to include 
an adjustment disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

At the July 2003 hearing before the undersigned, the veteran 
testified that he had not received a copy of the August 2002 
Board decision.  In reviewing the record, the Board observes 
that VA letter indicating that the Board had mailed its 
written decision to the veteran is not included in the claims 
file.  Under U.S.C.A § 7103(e) (West 2002), VA must mail a 
copy of the Board decision to the veteran at the last known 
address of the veteran.  

The veteran has asserted on appeal that he incurred an 
acquired psychiatric disability to include an adjustment 
disorder during active service.  Alternatively, at the July 
2003 hearing, he asserted that his disability is 
etiologically related to his service-connected Hepatitis B.  
The RO has not addressed the veteran's potential entitlement 
to service connection for an acquired psychiatric disability 
to include an adjustment disorder on a secondary basis.  

Additionally, reviewing the veteran's service medical 
records, the Board observes that the veteran was diagnosed 
with acute and chronic anxiety and inadequate personality 
during active service.  The veteran was never afforded VA 
compensation examination that addressed the etiology of his 
acquired psychiatric disability.  Although a January 2003 VA 
intra-memorandum reflects that the veteran was scheduled for 
two VA compensation examinations in November 2002 that would 
have addressed the etiology of his acquired psychiatric 
disability, it appears that the veteran did not receive 
notice of the examinations.  Copies of the notification of 
the examinations are not included in the claims file.

Given the veteran's assertion in the July 2003 hearing that 
he was not provided with notice of the November 2002 VA 
examinations, the Board finds that VA examination that 
determines the etiological relationship, if any, between the 
veteran's acquired psychiatric disability and his service-
connected Hepatitis B; and between his acquired psychiatric 
disability and his in-service psychiatric complaints and 
diagnoses would be helpful.  The Court has held that VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

At a December 2001 hearing, the veteran testified that VA was 
unable to locate his medical records from VA medical facility 
that provided treatment for his Hepatitis in 1986.  He 
indicated that he would provide lay statement affidavits as 
proof of his treatment at VA medical facility.  At the July 
2003 hearing, the veteran conveyed that he received post-
service treatment for his acquired psychiatric disability 
from private physicians.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Board recognizes the veteran's reluctance to allow these 
records to be attached to his VA record for consideration 
stating at his hearing that they are private in nature.  In 
this case, records of psychiatric treatment may assist to 
establish service connection for any disorder currently 
diagnosed.  The Department has an obligation to assist 
veterans in the development of their claims and this 
assistance includes the retrieval of relevant records 
identified by the veteran.  The veteran has a duty to 
cooperate with VA's reasonable efforts to obtain relevant 
records and must provide enough information to identify and 
locate the existing records.  Additionally, VA is required by 
38 C.F.R. § 1.576 to safeguard individuals against an 
invasion of personal privacy, and this duty is taken 
seriously at the Board; it is required to provide adequate 
safeguards to prevent misuse of information.  If the veteran 
chooses not to provide the names and addresses referred to in 
this case, the Board will decide the appeal based upon the 
evidence provided by the veteran and secured by VA through 
reasonable efforts.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), VA is required to inform the veteran (1) 
of the information and evidence not of record that is 
necessary to substantiate his claim, (2) the information and 
evidence that VA will seek to provide, (3) the information 
and evidence that the veteran is expected to provide; and (4) 
notice that the veteran is to provide any evidence in his 
possession that pertains to his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) notice 
issued to the veteran is deficient.  VA failed to inform the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim of entitlement to service 
connection for his acquired psychiatric disability on a 
secondary basis (e.g., medical evidence demonstrating that 
the injury or disease was proximately due to or the result of 
a service-connected disorder).  VA also failed to inform the 
veteran that he should submit any evidence that pertains to 
his claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should provide a copy of the 
August 2002 Board decision to the 
veteran at the last known address of the 
veteran.

3.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his acquired psychiatric 
disability, including the names and 
addresses of all health care providers.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.

4.  The RO should request that the 
veteran provide lay statement affidavits 
that attest to his treatment at VA 
medical facility in 1986.

5.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at VA medical 
facility in 1986, be forwarded for 
incorporation into the record.

6.  The RO should schedule the veteran 
for VA compensation examination in order 
to determine the current nature and 
severity of his acquired psychiatric 
disability.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should advance an opinion addressing the 
following questions:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disability had its 
onset during active service; is 
etiologically related to his in-service 
psychiatric complaints and/or diagnoses; 
is etiologically related to or increased 
in severity beyond its natural 
progression as the result of his service-
connected Hepatitis B; or is in any other 
way causally related to his wartime 
service?  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for his acquired psychiatric 
disability to include an adjustment 
disorder with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2003) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for the benefit, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




